54 F.3d 788NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jesus Manuel SALINAS-SANDOVAL, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-9540.
United States Court of Appeals, Tenth Circuit.
May 15, 1995.

ORDER AND JUDGMENT1
Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2
BALDOCK, Judge.


1
Jesus Manuel Salinas-Sandoval petitions for review of a decision of the Board of Immigration Appeals (Board).  The Board dismissed petitioner's appeal of an immigration judge's decision ordering petitioner deported and denying petitioner's request for voluntary departure pursuant to 8 U.S.C. 1254(e).  We exercise jurisdiction under 8 U.S.C. 1105a and affirm.


2
We will not summarize the facts, as the parties are familiar with them.  Petitioner has been ordered deported for entering the United States without inspection, in violation of 8 U.S.C. 1251(a)(2) (now codified at 8 U.S.C. 1251(a)(1)(B)).  He does not challenge the deportation order.  Instead, he contests the denial of his request for voluntary departure in lieu of deportation.  We review the denial of the discretionary relief of voluntary departure for an abuse of discretion.  Becerra-Jimenez v. INS, 829 F.2d 996, 999 (10th Cir.1987).  We have reviewed petitioner's arguments and the administrative record.  The Board gave careful consideration to the factors relevant to petitioner's request for voluntary departure.  We cannot conclude that the Board abused its discretion in denying voluntary departure.


3
The petition for review is DENIED, and the decision of the Board of Immigration Appeals is AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument